EXECUTION COPY AMENDMENT NO. 2 AMENDMENT NO. 2 dated as of August 8, 2008 to the Credit Agreement referred to below (“Amendment No. 2”), between BRUNSWICK CORPORATION, the Lenders party to such Credit Agreement executing this Amendment No. 2 on the signature pages hereto and JPMORGAN CHASE BANK, N.A, in its capacity as Administrative Agent under such Credit Agreement. Brunswick Corporation, certain of its Subsidiaries, the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, are parties to a Credit Agreement dated as of April 29, 2005 (as modified and supplemented by Amendment No. 1 thereto dated as of April 20, 2006, the letter agreement dated April 4, 2007 and as further modified and supplemented and in effect from time to time, the “Credit Agreement”). The Borrower (on behalf of itself and the Subsidiary Obligors) and the Lenders party hereto wish now to amend the Credit Agreement in certain respects, and accordingly, the parties hereto hereby agree as follows: Section 1.Definitions.Except as otherwise defined in this Amendment No.2, terms defined in the Credit Agreement are used herein as defined therein. Section 2.Amendments.Subject to the satisfaction of the conditions precedent specified in Section4 hereof but effective as of the date hereof, the Credit Agreement shall be amended as follows: 2.01.References Generally.References in the Credit Agreement (including references to the Credit Agreement as amended hereby) to “this Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be references to the Credit Agreement as amended hereby. 2.02.Definitions. A.The following definitions in Section1.01 of the Credit Agreement shall be deleted in their entirety:“Additional Margin” and “Commitment Utilization Day”. B.Section1.01 of the Credit Agreement shall be amended by amending the following definitions (to the extent already included in said Section1.01) and adding the following definitions in the appropriate alphabetical location (to the extent not already included in said Section1.01): “2007 10-K” has the meaning set forth in Section 3.06(a). “Amendment No. 2” means Amendment No. 2 to this Agreement dated as of August 8, 2008. “Amendment No. 2 Effective
